PER CURIAM.
Defendants sold to plaintiff two lots of steel. The first lot was for a contract, which plaintiff had with the United States government. The steel was tested by the government experts, found unsatisfactory, and returned to defendant. The second lot was accepted by plaintiff and used by it. The plaintiff sued for $500 damages by reason of the defective first lot. The defendant counterclaims $418 for the second lot. The court dismissed the complaint and gave judgment on the counterclaim with costs.
It seems to us that the great preponderance of evidence establishes the plaintiff’s claim that the first lot of iron was not of the quality ordered, and that by reason thereof plaintiff suffered some damages. The counterclaim does not seem to be disputed, but we think it was error to dismiss the complaint.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.